MEMORANDUM **
Hector Guerra-Fion appeals from the 57-month sentence imposed following his guilty-plea conviction for unlawful reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Guerra-Fion contends that the district court erred by applying a sentencing enhancement for a prior conviction when cal*663cukiing his advisory Sentencing Guideline range because the prior conviction was obtained in violation of his right to coun il. We concl: , le that Guerra-Fion has rot presented c vidence sufficient to overcome the presumption that his waiver of counsel was valid. See United States v. Allen, 153 F.3d 1037, 1041 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.